DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visram, Naheed et al. (US 20050159738 A1) in view of Daniel, Steven A.  et al. (US 20020133148 A1).  
Regarding claim 2, Visram discloses a system capable of normalizing elevated blood pressure in a heart chamber (¶ [0006], [0009], [0035], electrosurgical system 100), the system comprising: 
a penetrator (¶ [0023], [0037], elongate member 104 is comparable to the transseptal needle dimensions; ¶ [0060], functional tip region 110 is directed toward the 
for penetrating an atrial septum between a left atrium and a right atrium by creating an opening with a first small diameter (¶ [0061], Fig. 9A, RF energy is delivered through device 102 to make a perforation (step 910)); 

    PNG
    media_image1.png
    765
    649
    media_image1.png
    Greyscale
a dilation catheter for enlarging the opening to a second larger diameter, wherein the dilation catheter has a conical distal tip and an elongated substantially tubular shaft proximal to the distal tip (annotated Figs. 2 and 6, each catheter has a conical distal tip and tubular shaft region); 
a treatment mechanism for ablating or otherwise damaging the tissue surrounding the opening with the second larger diameter (¶ [0051], reference electrode 614); 
in order to slow or prevent natural healing of the second larger diameter opening in the septum (¶ [0041], A grounding pad 130 is coupled to generator 128 … in a monopolar mode; ¶ [0061], generator 128 is activated and RF energy is delivered through device 102 to make a perforation); 
without implanting a stent or valve in the septum (Visram does not teach or suggest any type of implant, stent or valve); 

Visram does not explicitly disclose that the system is for normalizing elevated blood pressure in a heart chamber. However, Visram discloses all the structures and functions necessary to normalizing elevated blood pressure. For example, Visram discloses that the catheter has a penetrator (active electrode 112 / 612) and that the catheter can create an opening between the left and right atria (¶ [0057] Device 102 … can be used for creating a perforation such as a transseptal perforation). Although Visram’s method appears to create a temporary opening for delivering a catheter (¶ [0070]), Visram’s catheter is fully capable of creating a permanent opening, based on where the electrodes deliver energy. 
Visram teaches the invention substantially as claimed by Applicant except for a penetrator with a sharpened tip, and does not explicitly deliver RF energy to the peripheral electrodes to ablate tissue surrounding an opening. Daniel discloses a system for palliatively treating a pain-causing tumor (¶ [0008], [0009], [0059], [0072] FIG. 1A … instrument 40), comprising: 
a penetrator with a sharpened tip for penetrating tissue by creating an opening with a first small diameter (¶ [0073] FIG. 1B … Distal end 54 may be sufficiently sharp to penetrate tissue including bone, cartilage, muscle, and fibrous and/or encapsulated tumor masses … distal end 54 is a needle 56 can be a needle; ¶ [0088] FIG. 8, the distal end of the electrode 112 can have a cut angle 114 that ranges from approximately 
a treatment mechanism for ablating or otherwise damaging the tissue surrounding the opening in order to slow or prevent natural healing of the tissue; wherein the treatment mechanism is positioned around a tubular shaft of the dilation catheter proximal to its conical distal tip (¶ [0087], In FIGS. 7A-7C, the introducer and electrode are integral with one another, or in the case in FIG. 7A, the electrodes are formed as rings on the introducer; ¶ [0109], FIG. 13A … The active area of electrodes 118 is non-insulated and provides an energy delivery surface 224). 
Daniel provides a structure that effectively penetrates various tissues (¶ [0073], Distal end 54 may be sufficiently sharp to penetrate tissue including bone, cartilage, muscle, and fibrous and/or encapsulated tumor masses). One would be motivated to modify Visram with the sharpened tip of Daniel to more easily penetrate tissue. also, Visram suggests to construct the penetrator with a sharpened shape (¶ [0048], Alternate embodiments of active electrode 112 are configured in shapes … an arrowhead shape). A skilled artisan would have been able to modify Visram with the sharpened tip of Daniel by altering the angle of active electrode 112 / 612. Therefore, it would have been obvious to modify Visram with the sharpened tip of Daniel in order to more easily create a septal opening. 
Regarding the treatment mechanism, a skilled artisan would have motivated to enable Visram’s treatment mechanism to treat tissue surrounding an opening in order to expand the treatment options for the catheter system and treat other conditions. For example, Visram calls for treating left-sided heart arrhythmias or defects (¶ [0070]). A skilled artisan would have been able to modify Visram with the peripheral treatment mechanism of Daniel by rerouting RF energy towards a peripheral electrode such as electrode 614. 

Regarding claims 4 and 8, Visram discloses a system wherein the treatment mechanism is in a form of radio frequency (RF) electrodes exposed on the surface of the shaft of the dilation catheter proximal to its conical distal tip (¶ [0051], reference electrode 614); 
wherein the treatment mechanism is adapted to deliver heat energy to ablate or otherwise damage the tissue surrounding the opening, in order to slow a natural healing process of the tissue (¶ [0041], A grounding pad 130 is coupled to generator 128 … in a monopolar mode; ¶ [0061], generator 128 is activated and RF energy is delivered through device 102). 
Regarding the rationale that reference electrode 614 can also be used to deliver energy to tissue surrounding the opening, see the discussion of claim 2 above. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visram and Daniel, in view of Cosio; Francisco G. et al. (US 5916214 A). 
Regarding claim 3, Visram and Daniel lack a spiral wire electrode. Cosio discloses an EP ablation catheter (col. 1, lines 25-35; col. 2, lines 63-67), comprising a treatment mechanism that is in a form of a thin wire electrode spiraling around a shaft of a catheter proximal to its distal tip (cols. 5-6, lines 66-5, The embodiment of FIG. 8D shows the use of a spiral-wound or coiled ablation-capable electrode 124 adjacent to a mapping tip electrode while the FIG. 8E embodiment adds a pair of mapping band electrodes 120 to the FIG. 8D embodiment). 
Cosio demonstrates how to arrange an RF terminal around the circumference of an ablation catheter. One would be motivated to modify Visram and Daniel with the spiral wire electrode of Cosio to construct an electrode with a known geometry that delivers current from a catheter to its environment. Also, Daniel calls for an electrode shaped as a spiral (¶ [0146] FIG. 26 is a treatment apparatus having shaped protruding spiral RF antennas, under an alternative embodiment). Therefore, it would have been obvious to modify Visram and Daniel with the spiral electrode shape of Cosio in order to construct an electrode that evenly distributes electric current around a catheter. 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visram and Daniel, in view of Brannan; Joseph D. (US 20120203217 A1). 
Regarding claim 5, Visram and Daniel lack semi-circular electrodes. Brannan discloses a microwave ablation system (¶ [0009], [0033] FIG. 1, system 10), wherein radio frequency (RF) electrodes have two semi-circular shapes (¶ [0051], FIG. 5B, electrodes 412a, 412b are generally c-shaped or half-cylinder in shape). 
Brannan demonstrates another known geometry for arranging electrodes among many options (¶ [0040], [0050]-[0056], Figs. 3-9). One would be motivated to modify Visram and Daniel with the semi-circular electrodes of Brannan to select an electrode geometry that is known to evenly distribute electric current to a target. Therefore, it would have been obvious to modify Visram and Daniel with the semi-circular electrodes of Brannan in order to select a known electrode geometry. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visram and Daniel, in view of Edwards, Stuart D. et al. (US 20030009165 A1). 
Regarding claim 6, Visram and Daniel lack arrays of piezoelectric ultrasound transducers. Edwards discloses an apparatus and method for the treatment of sphincters (¶ [0002], [0053], GERD treatment apparatus 10), comprising a treatment mechanism in a form of multiple arrays of piezoelectric ultrasound transducers spaced around a circumference of a shaft (¶ [0065] A variety of energy sources can be coupled to the porous membrane … (xi) an ultrasound power source … electrodes 44; ¶ [0069], FIGS. 9A-C … electrodes 44 may be distributed in a variety of patterns along an exterior or interior surface of either expandable member 16 or 26 or conforming member 40a … spiral distribution 50 (refer to FIG. 9C); ¶ [0083] Each ultrasound transducer 84 can include a piezoelectric crystal 86). 
Edwards selects an alternative form of energy for ablating tissue, and demonstrates that many energy sources can be applied interchangeably (¶ [0065], variety of energy sources). One would be motivated to modify Visram and Daniel with the piezoelectric transducers of Edwards to select a working option from a set of known alternatives. Daniel also describes an embodiment that actuates a tool with a piezoelectric transducer (¶ [0143], bit section 320 can in the form of reciprocating bit made of a piezoelectric material … so as to provide a drill punch affect in a longitudinal direction). Therefore, it would have been obvious to modify Visram and Daniel with the piezoelectric transducers of Edwards in order to select a known form of energy to use for ablating tissue. 

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visram and Daniel, in view of Long; Gary L. et al. (US 20110190659 A1). 
Regarding claims 7 and 9, Visram and Daniel lack a textured or ribbed cylindrical section adapted to abrade or scrape tissue. Long discloses an electrical ablation device (¶ [0002], [0027], [0031], [0032], system 10); 
comprising a treatment mechanism in a form of a textured or ribbed cylindrical section coupled to a shaft of a catheter proximal to its distal tip; wherein the treatment mechanism is adapted to abrade or scrape the tissue surrounding the opening in order to encourage the formation of thickened scar tissue (¶ [0057], In certain embodiments, the distal ends of the electrodes 124a, 124b, and/or 124c can have roughened surfaces which can be configured to abrade the tissue; ¶ [0074], In at least one embodiment, the surface of first electrode 424a can comprise a roughened and/or textured surface, for example, which can be configured to grip the tissue T and position it against the surface of second electrode 424b). 
Long permits a surgeon to deliver electrical energy and/or mechanical abrasion during a procedure. Additionally, Long’s abrasive feature helps to stabilize the position of an electrode relative to tissue. One would be motivated to modify Visram and Daniel with the textured abrasive section of Long to limit the amount of sliding between an electrode and tissue, in order to more reliably locate the electrodes at a target site. Also, Daniel describes embodiments that include a textured or ribbed surface, which can act as a tool to modify tissue (¶ [0137], FIGS. 23A and 23B show a bone treatment device 286 including an introducer with a bone drill tip, under another alternative embodiment; ¶ [0142], Also threaded sections or drill bit 310 can be configured to cauterize … via the generation of frictional heat from the drilling process). Therefore, it would have been obvious to modify Visram and Daniel with the textured abrasive section of Long in order to offer the option of mechanically abrading tissue and also to limit undesired sliding. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2, 4 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 8 and 9 of Celermajer ‘697; David et al. (US 8882697 B2), in view of Daniel, Steven A. et al. (US 20020133148 A1).  
Regarding instant claim 2, Celermajer ‘697 claims a method including a system for normalizing elevated blood pressure in a heart chamber (claim 1, method for normalizing elevated blood pressure in a heart chamber), the system comprising: 
a penetrator for penetrating an atrial septum between a left atrium and a right atrium by creating an opening with a first small diameter (claim 1, penetrating an atrial septum between a right atrium and a left atrium of a heart to create an opening in the atrial septum); 
a dilation catheter for enlarging the opening to a second larger diameter (claim 1, increasing the opening to a larger size to create an intra-atrial pressure relief opening); 
wherein the dilation catheter has a conical distal tip and an elongated substantially tubular shaft proximal to the distal tip (claim 8, enlarging the opening with a balloon catheter or with a conical distal tip of a catheter);
a treatment mechanism for ablating or otherwise damaging the tissue surrounding the opening with the second larger diameter in order to slow or prevent natural healing of the second larger diameter opening in the septum without implanting a stent or valve in the septum (claim 1, treating tissue near the intra-atrial pressure relief opening to slow a natural healing process of the tissue to maintain patency of the intra-atrial pressure relief opening without implanting a stent or valve);
Celermajer ‘697 does not explicitly claim a system, and instead claims a method. However, Celermajer ‘697 describes all the features of the claimed system in claims 1 and 8. 
Celermajer ‘697 does not explicitly claim that the treatment mechanism is positioned around a tubular shaft of the dilation catheter proximal to its conical distal tip. However, Celermajer ‘697 claims a step of delivering agents or energy from the catheter (claim 5, wherein the treating step comprises ablating, heating or cooling the tissue near the intra-atrial pressure relief opening; claim 6, providing radiation energy). It would have been obvious to position a treatment mechanism around a tubular shaft of the dilation catheter proximal to its conical distal tip, since the dilation catheter is used during other steps of the procedure.
Celermajer ‘697 does not explicitly claim a penetrator with a sharpened tip. Daniel discloses a system for treating a tumor (¶ [0008], [0009], [0059], [0072] FIG. 1A … instrument 40), comprising: 
a penetrator with a sharpened tip for penetrating tissue by creating an opening with a first small diameter (¶ [0073] FIG. 1B … Distal end 54 may be sufficiently sharp to penetrate tissue … distal end 54 is a needle 56 can be a needle; ¶ [0088] FIG. 8, the distal end of the electrode 112 can have a cut angle 114 that ranges from approximately 1 to 60 degrees; ¶ [0158] FIG. 30 … energy delivery device 378 can comprise all or a portion of needle shaft 370); 
a treatment mechanism for ablating or otherwise damaging the tissue surrounding the opening (¶ [0087], FIG. 7A, the electrodes are formed as rings on the introducer). 
Daniel provides a structure that effectively penetrates various tissues (¶ [0073]). Regarding the rationale and motivation to modify Celermajer ‘697 with the sharpened tip of Daniel, see discussion of claim 2 above about Visram and Daniel. 

Regarding instant claims 4 and 8, Celermajer ‘697 claims all limitations in claims 9 and 5, respectively.

Claims 2-4, 6 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7 and 12 of Celermajer ‘690; David et al. (US 10292690 B2).  
Regarding instant claim 2, Celermajer ‘690 claims a system for normalizing elevated blood pressure in a heart chamber (claim 1, device for treating heart failure), the system comprising: 
a penetrator with a sharpened tip for penetrating an atrial septum between a left atrium and a right atrium by creating an opening with a first small diameter (claim 1, a penetrator … creating an opening in the atrial septum; claim 2, wherein the penetrator is selected from the group consisting of a sharp tip, a wire and a cutter);
a dilation catheter for enlarging the opening to a second larger diameter (claim 1, a tissue retaining device extending over the penetrator);
wherein the dilation catheter has a conical distal tip and an elongated substantially tubular shaft proximal to the distal tip (claim 12, conical distal tip of a catheter);
a treatment mechanism for ablating or otherwise damaging the tissue surrounding the opening with the second larger diameter in order to slow or prevent natural healing of the second larger diameter opening in the septum (claim 4, mechanism is configured to deliver energy to a region surrounding the opening in the atrial septum, the mechanism selected from the group consisting of at least one radio-frequency electrode, an ultrasound transducer and a light emitter);
without implanting a stent or valve in the septum (claim 7, reduce left atrial pressure without implanting a stent or valve in the opening). 
Celermajer ‘690 does not explicitly claim that the treatment mechanism is positioned around a tubular shaft of the dilation catheter proximal to its conical distal tip. However, Celermajer ‘690 claims a mechanism that delivers energy to an atrial septum (claim 4, mechanism selected from the group consisting of at least one radio-frequency electrode, an ultrasound transducer and a light emitter). It would have been obvious to position the mechanism around a tubular shaft of the catheter, since the catheter is used during other steps of the procedure.

Table 1: 
Celermajer ‘690 double patenting
Instant claim
Celermajer ‘690
3
2
4
4
6
4
8
4

Regarding instant claims 3, 4, 6 and 8, Celermajer ‘690 claims all limitations in claims 2 and 4 as shown in table 1.



Response to Arguments
Applicant’s arguments filed 09 March 2022 regarding the rejection of claims 2-9 as amended, under 35 USC § 103 over Visram, Cosio, Brannan, Edwards and Long, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Visram, Daniel, Cosio, Brannan, Edwards and Long (see above). 
Applicant asserts that nowhere does the Visram device disclose having a sharp tip that easily penetrates the tissue (remarks p. 4). Examiner responds that Daniel is cited in the new grounds of rejection as teaching a penetrating electrode with a sharpened tip (¶ [0073] distal end 54 is a needle 56; ¶ [0088] FIG. 8, the distal end of the electrode 112; ¶ [0158] FIG. 30 … needle shaft 370). 
Applicant submits that thus, it is clear the existing of the reference electrode in a bipolar mode eliminates the usage of a ground pad and the function of the reference electrode is to serve as the Zero potential which cannot ablate the surrounding tissue (remarks p. 5). Applicant reasons that a reference electrode optionally attached to the dilator does not serve the function of "ablating or otherwise damaging the tissue surrounding the opening", as recited in claim 2 (remarks p. 5). Examiner replies that reference electrode 614 is cited for its location proximal to the active electrode 612, in view of Daniel’s disclosure of delivering RF energy to energy delivery surfaces 224 (¶ [0109]). Visram can be modified by delivering energy from RF generator 128 to deliver energy to other electrodes in the system, depending on the needs of a specific procedure.
To avoid any unnecessary terminal disclaimers, Applicant requests deferral of addressing double patenting rejections until the claims are otherwise in condition for allowance (remarks p. 6). Examiner replies that Celermajer ‘697 has been cited in view of Daniel in the new grounds of rejection. The rejection citing Celermajer ‘690 has been maintained since Celermajer ‘690 claims a penetrator with a sharpened tip (claim 2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woloszko; Jean et al.	US 20110137308 A1
Lax; Ronald G. et al.	US 5672153 A
Edwards; Stuart D.	US 6056744 A
Edwards; Stuart D. et al.	US 6077257 A
Kasevich; Raymond S.	US 6016452 A
Rosen; Arye et al.	US 5599295 A
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781